Citation Nr: 0428601	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  00-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from October 26, 1971, to 
November 23, 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claims of 
entitlement to service connection for a back disability and a 
seizure disorder and denied re-opening of the appellant's 
claim of entitlement to service connection for a psychiatric 
disability.

This case was before the Board previously in March 2001 when 
the Board re-opened the appellant's claim of entitlement to 
service connection for a psychiatric disability.  The Board 
remanded the case to the RO for additional development.


REMAND

This case is not yet ready for appellate review.  The claims 
folder does not contain the appellant's service medical 
records.  The claims folder does contain a brown envelope for 
service department records (VA Form 07-4582, Veterans 
Administration Service Department Records Envelope), which is 
empty.  In September 2003 the appellant provided by facsimile 
machine copies of multiple documents including some of his 
service medical records; however, it is unclear whether these 
records represent a complete set of the appellant's service 
medical records.  The Board notes that in March 1999 the RO 
provided to the appellant a copy of the contents of his 
claims folder, including copies of his service medical 
records.  An attempt should be made to ensure that complete 
copies of the appellant's service medical records are 
available.

The Board also notes that the documents submitted by the 
appellant in September 2003 include two incomplete statements 
that appear to be from unidentified physicians.  The first 
statement reads:

I have reviewed existing Army Medical and 
VA Medical Records.  I have interviewed 
[the appellant].  [The appellant] showed 
no signs of mental disturbance prior to 
military service.  Shortly after his 
discharge he developed psychiatric 
symptoms which reached the level of a 
Psychotic Disorder.  These psychiatric 
symptoms manifested themselves with 2 
years of his separation for the Army and 
have continued to some degree until the 
present.

The second statement reads:

I have reviewed all of [the appellant's] 
Pre[-]Service medical records.  I have 
reviewed his Service Medical Records, and 
I have reviewed his Post Service Service 
[sic] Medical Records.  After Review of 
all this evidence it is my medical 
opinion that his Seizure Disorder was in 
fact aggravated during his 27 days of 
active duty in the Army.  (EXPLAIN IN 
MEDICAL TERMS HOW YOU BASE YOUR OPINION 
THAT THIS WAS AGGRAVATED IN THE MILITARY)  
THIS IS FOR SEIZURE DISORDER[.]

FOR THE NERVOUS DISORDER:
I have reviewed all of [the appellant's] 
Pre[-]Service medical records; I have 
reviewed his Service Medical Records and 
I have reviewed his Post Service Medical 
Records.  After a thorough review and 
consultation with [the appellant] [i]t is 
my medical opinion that his nervous 
condition (Schizophrania [sic]) condition 
[sic] began during the 27 days that he 
was on active duty in the Army:  (EXPLAIN 
IN MEDICAL TERMS HOW YOU BASE YOUR 
OPINION THAT HIS CONDITION BEGAN WHILE HE 
WAS ON ACTIVE DUTY IN THE MILITARY[.)]

The appellant should be offered the opportunity to submit 
complete copies of these two documents.

Further, the RO has failed to comply with the direction in 
the Board's March 2001 Remand to obtain service medical 
records for any service by the appellant after November 1971, 
including any service in the Army reserves after March 1975.  
Although the RO requested records from the National Personnel 
Records Center in October 2001, there appears to have been no 
response.  However, an annotation to the copy of the request 
reads, "Rec[eive]d response."  Another attempt to verify 
additional service and obtain any service medical records 
should be made.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Additionally, the RO has attempted to obtain records of the 
treatment of the appellant at VA facilities in San Juan, 
Puerto Rico prior to July 1991.  The RO has yet to receive a 
reply to its request.  A failure to reply is unacceptable.  
VA records are considered part of the record on appeal 
because they are within VA's constructive possession, and 
these records must be considered in deciding the appellant's 
claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 
see also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  VA records for treatment of the 
appellant, if available, must be obtained.

Also, the record indicates that the appellant receives 
disability benefits from the Social Security Administration 
(SSA).  The records considered by that agency in awarding 
those benefits, including a copy of the decision itself, 
should be obtained.  See 38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2003); see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Martin v. Brown, 4 Vet. 
App. 136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well).

At a September 2002 VA mental disorders examination, the 
appellant indicated that he was treated by a private 
psychiatrist, R. M. (Dr. M.).  Records from Dr. M. should be 
obtained.

Finally, at a September 2002 VA spine examination, the 
examiner diagnosed history of lumbosacral strain, now 
wheelchair bound with generalized myalgias.  The examiner 
opined that the appellant's symptoms were not related to any 
spinal injury but could be psychological or rheumatologic.  
At a September 2002 VA mental disorders examination, the 
examiner did not address any psychiatric aspect of the 
appellant's symptoms of back pain.  The appellant's prior 
diagnoses have included conversion type disorders.  An 
additional examination should be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

1.  The RO should attempt to rebuild 
missing portions of the appellant's 
claims folder, including obtaining a 
complete set of service medical records 
for the period of service from October 
1971 to November 1971.  The RO should 
seek the cooperation of the appellant and 
his representative.  The appellant should 
be requested to provide any evidence in 
his possession that pertains to the 
claims.

2.  The RO should verify any periods of 
military service by the appellant after 
1971, and particularly service in the 
active Army reserves after March 1975.  
For any such service that the appellant 
may have had, all available service 
medical records from this time should be 
obtained.  

3.  The RO should obtain VA records of 
treatment of the appellant at the VAMC in 
San Juan, Puerto Rico, from November 1971 
to July 1991.  All records maintained are 
to be requested, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  The RO 
should associate all records and 
responses with the claims file.  (If 
necessary, the RO should contact the 
Federal Records Center to obtain any 
records that may have been archived.)

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
file, copies of the records of treatment 
of the appellant by a Dr. R. M.

6.  The appellant should be afforded a VA 
mental disorders examination to determine 
whether he has a psychiatric disorder 
manifested by back or neck pain that is 
related to his military service.  The 
claims folder, including the report of a 
July 1972 VA medical examination 
(including musculoskeletal and 
psychiatric evaluations), the report of a 
September 2002 VA spine examination, and 
the report of a September 2002 VA mental 
disorders examination, should be made 
available to the examiner in connection 
with the examination.  The examiner 
should note in the examination report 
that he reviewed the claims folder.

The examiner should express an opinion as 
to whether the appellant has a 
psychiatric disorder manifested by back 
or neck symptoms that is "due to," 
"more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
appellant's military service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  The examiner 
should provide a complete rationale for 
any opinion provided.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations and should 
include a discussion of the application 
of those laws and regulations to the 
evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

